internal_revenue_service number release date index numbers ------------------------------ ------------------------------------ ------------------------------------- ---------------------- -------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------ telephone number -------------------- refer reply to cc corp b04 plr-109581-15 date date legend taxpayer -------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------- state a state b year a b c ------ ------------ ------ -- --- --- dear ---------------- this letter responds to a date letter requesting rulings under sec_301 and sec_305 the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-109581-15 facts taxpayer is a state a corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer has two classes of common_stock outstanding class a and class b hereafter the class a shares and the class b shares and collectively the common_stock taxpayer also has a tranches of outstanding convertible debt collectively the convertible debt each tranche is convertible into class a shares at a conversion ratio and on the terms and conditions specified in the respective indenture agreement each an indenture the indenture for each tranche of convertible debt provides for an adjustment to the conversion ratio in the event that taxpayer makes a distribution such as the distributions described herein to its shareholders taxpayer intends to make an election to be treated as a real_estate_investment_trust reit pursuant to sec_856 effective on the first day of year in connection with the reit election prior to the end of year taxpayer intends to distribute to its shareholders with respect to their stock all of its earnings_and_profits that were or will be accumulated by taxpayer for all taxable periods ending prior to year the c corp e_p as required by sec_857 the distribution of the c corp e_p will be made in one or more distributions taxpayer expects to make the first distribution of its c corp e_p prior to year taxpayer will make any additional distributions of the remainder of its c corp e_p prior to the last day of year prior to its first c corp e_p distribution taxpayer will relocate its jurisdiction of ownership from state a to state b by undertaking certain steps that it represents will constitute a tax-free reorganization under sec_368 references herein to taxpayer include any successor in such reorganization taxpayer will make the c corp e_p distributions in the form of a combination of cash and common_stock each shareholder will have the right to elect the election subject_to the pro ration described below to receive its portion of a distribution in the form of either all cash or all common_stock if a holder of class a shares a class a shareholder elects to receive stock the class a shareholder will receive additional class a shares if a holder of class b shares a class b shareholder elects to receive stock the class b shareholder will receive additional class b shares if a shareholder fails to make a valid election that shareholder will be deemed to have made an election to receive its portion of the distribution in the form of all cash while each class a shareholder and class b shareholder will have the option to elect to receive cash in lieu of common_stock for its respective portion of a distribution plr-109581-15 in no event will the total amount of cash available in a distribution the cash amount be less than b of the aggregate amount of a distribution the maximum cash distribution if for a distribution the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the cash amount then each shareholder electing to receive cash will receive its portion of the distribution entirely in cash if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is in excess of the cash amount then each shareholder electing to receive cash will receive a prorated amount of cash and will receive the remainder of its portion of that distribution in common_stock the cash proration will be made among shares for which a cash election is made based upon the total number of shares without differentiating between class a shares and class b shares once the cash proration is made the remaining portion of that distribution will be paid on class a shares with additional class a shares and on class b shares with additional class b shares accordingly no shareholder electing to receive cash will receive less than b of its portion of the distribution in cash the calculation of the number of class a shares to be received by the class a shareholders class a shareholders and the number of class b shares to be received by the class b shareholders class b shareholders will be determined over a period of c business days ending as close as practicable to the distribution payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could have been received instead rulings based solely on the information and representations submitted we rule as follows any and all cash and class a shares distributed in a distribution by taxpayer to the class a shareholders pursuant to the election will be treated as a distribution_of_property with respect to the class a shares to which sec_301 applies sec_301 and sec_305 any and all cash and class b shares distributed in a distribution by taxpayer to the class b shareholders pursuant to the election will be treated as a distribution_of_property with respect to the class b shares to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the class a shares received by a class a shareholder electing to receive stock will be considered to equal the amount of money that such shareholder could have received instead sec_1_305-1 the amount of the distribution of the class b shares received by a class b shareholder electing to receive plr-109581-15 stock will be considered to equal the amount of money that such shareholder could have received instead sec_1_305-1 provided that pursuant to the election taxpayer distributes cash to class a shareholders or class b shareholders in a distribution then any adjustments to the conversion ratios of the convertible debt required as a result of the distribution shall constitute deemed distributions to which sec_301 applies by reason of sec_305 and c to the holders of the convertible debt caveats except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax treatment of any aspect of any transaction or item discussed or referenced in this letter moreover no opinion is expressed as to whether taxpayer will qualify as a reit under subchapter_m part ii of chapter of the code furthermore no opinion is expressed as to whether any distribution will satisfy the distribution_requirements of sec_857 finally no opinion is expressed as to whether any distribution will be considered preferential under sec_562 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ____________________________________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate -------------
